Citation Nr: 0312807	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  99-17 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than February 
20, 1998 for the grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Whether there was clear and unmistakable error in a 
November 24, 1986 rating decision that denied service 
connection for PTSD.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from November 1964 to March 
1969.  

The record reflects that in February 1998, the appellant 
sought service connection for a claimed back disability.  
Because adjudicative action has not been undertaken relative 
to this claim, it is REFERRED to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.     

REMAND

This matter was last before the Board of Veterans' Appeals 
(Board) in August 2001, on appeal from a February 1999 
decision of the RO in Detroit, Michigan.  Upon its last 
review, the Board granted an effective date of February 20, 
1998 for the grant of service connection for PTSD.

The appellant sought review of the Board's August 2001 
decision by the U.S. Court of Appeals for Veterans Claims 
(Court).  Pursuant to a joint motion for remand, in November 
2002 the Court vacated the Board's decision to the extent 
that it denied an effective date earlier than February 20, 
1998, and remanded the claim to the Board for compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).    See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  

Having reviewed the appellant's earlier effective date claim 
in light of the VCAA, the Board has concluded that the claim 
must be remanded for compliance with this legislation and the 
Court's order in this case.  Among other directives, the VCAA 
eliminated the well-grounded claim requirement; expanded the 
duty of VA to notify the appellant and the representative of 
requisite evidence, and enhanced the duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Further, recent decisions by the 
Court have mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993); (Holding that when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.).  Based on the foregoing and in light of 
the Court's order in this case, the appellant must be 
apprised of what evidence would substantiate his claim, and 
apprised of the allocation of responsibility for obtaining 
such evidence.  

The record further reflects that by rating decision dated in 
June 2001, the RO found that a November 1986 rating decision 
which denied service connection for PTSD did not contain 
clear and unmistakable error.  The appellant was informed of 
the decision by letter dated June 15, 2001.  On June 4, 2002, 
the appellant's Notice of Disagreement was received at the 
RO.  A Statement of the Case has not been issued addressing 
the clear and unmistakable error claim.

It is now well settled that the filing of a Notice of 
Disagreement commences an appeal and as such is sufficient to 
confer appellate jurisdiction to the Board.  Gallegos v. 
Principi, 283 F. 3d 1309 (2002) [Observing that a valid 
Notice of Disagreement must (1) express disagreement with a 
specific determination of the agency of original 
jurisdiction; (2) be filed in writing; (3) be filed with the 
RO; (4) be filed within one year after the date of mailing of 
notice of the RO's decision, and; (5) be filed by the 
claimant or the claimant's representative.].   Accordingly 
the appellant's clear and unmistakable error claim will be 
remanded to the RO for issuance of a Statement of the Case 
and for other proceedings as appropriate.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

The case is REMANDED to the RO for the following actions:

1.  The RO should review the claims file 
and take appropriate action in this case 
to comply with the notice and duty to 
assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b).  In particular, the RO 
should ensure that the appellant is 
advised of the evidence needed to 
establish his claim, and informed of what 
evidence is needed from the appellant 
versus what evidence VA will attempt to 
procure.  Any evidence obtained from the 
appellant or by the RO should be 
associated with the claims folder.  

2.  Thereafter, the RO should take such 
additional development action as it deems 
proper with respect to the earlier 
effective date claim.  Following such 
development, the RO should review and 
readjudicate the claim for an effective 
date earlier than February 20, 1998 for 
the grant of service connection for PTSD.  
If any such action does not resolve the 
claim, the RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

3.  The RO should issue to the appellant 
a Statement of the Case which addresses 
the appellant's claim of clear and 
unmistakable error in the November 1986 
RO decision after ensuring compliance 
with the notice and duty to assist 
provisions of the VCAA and all other 
relevant governing legal criteria.  The 
RO should furnish the appellant with 
appropriate notice as to the appeal 
process.  The veteran should be afforded 
the opportunity to respond to the SOC, 
and advised of the requirements necessary 
to perfect his appeal.  If, and only if, 
the veteran perfects an appeal of this 
issue should the issue of clear and 
unmistakable error in the November 24, 
1986 rating decision be returned to the 
Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until further 
notice is obtained.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



